08/31/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0696



                                    No. DA 18-0696

STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

SARAH LOUISE CARPENTER,
a/k/a SKINNER,

                Defendant and Appellant.


                                          ORDER

         Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including October 7, 2020, within which to prepare, serve, and file its response

brief.




KFS                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 31 2020